Citation Nr: 1726341	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2912 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a hearing before a Veterans Law Judge to be held via live video conference.  In a December 2015 statement, the Veteran withdrew his hearing request and requested that the matter be forwarded to the Board.  As such, the Board find the hearing request is properly withdrawn and the matter ripe for adjudication at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. It is at least as likely as not that the Veteran's hearing loss is related to his in-service acoustic trauma.  

2. The Veteran's tinnitus had onset during active service.


CONCLUSIONS OF LAW

1. The criteria for service connection of bilateral hearing loss have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

2. The criteria for service connection of tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Given the positive outcome of the below decision, any failure on VA's part to comply with the duty to notify and assist would constitute harmless error.

Service Connection

The Veteran has a present diagnosis of bilateral hearing loss and tinnitus.  He asserts that both are the result of exposure to acoustic trauma sustained while stationed aboard two ships during active naval service.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, certain chronic diseases, including other organic diseases of the nervous system such as hearing loss or tinnitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that both claims should be granted.  

As stated above, the Veteran has a present diagnosis of bilateral hearing loss and tinnitus.  VA has conceded that the Veteran sustained acoustic trauma during active service by virtue of his military occupational specialty as a firefighter and service in the engine rooms of ships.  The Veteran has reported a subsequent work history as a salesman, with minimal occupational or recreational acoustic trauma in the years following separation.  

A review of the Veteran's service treatment records indicates that upon entrance and separation from active service, he was administered a whisper test, both of which resulted in a score of 15/15.

The Veteran was afforded a VA examination in July 2012.  At that time, the examiner took a complete medical history from the Veteran and reviewed his service treatment records.  The examiner then stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  Particularly, the examiner noted that no evidence is available to support a claim of hearing loss onset during service, as the Veteran did not report hearing loss per his service treatment records, and whispered voice tests do not provide frequency specific information to rely upon in assessing onset of hearing loss.  The examiner also referred to several studies indicating that, in the absence of audiograms obtained at the beginning and end of military service, it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during active service.

Regarding the Veteran's tinnitus, the July 2012 examiner again stated that an etiology opinion could not be rendered without resort to speculation.  Specifically, the examiner referred to the long-standing clinical dictum that "whatever caused the hearing loss, most probably caused the tinnitus too."  The examiner noted the Veteran's assertion that tinnitus began after exposure to the 4" gun mounts fired directly above his head during active service.  

The Veteran has submitted a private audiology report, which confirms his hearing loss and tinnitus, but does not provide an etiology opinion for either.  That report does reiterate the Veteran's contentions that his hearing loss is related to in-service acoustic trauma.  

The inability of the VA examiners to provide opinions notwithstanding, the Board notes that lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).   In this case, the Veteran's assertions of in-service hearing loss symptoms are credible and, in the absence of any clinical evidence to the contrary, is sufficient to warrant service connection.  

With respect to the Veteran's tinnitus, in cases where entitlement to service connection for hearing loss is warranted, the Board may observe on its own accord that tinnitus is a common symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss. See The MERCK Manual, Sec. 5, Ch. 46, Approach to the Patient with Ear Problems (19th ed. 2011).

Thus, since the Veteran's has experienced in-service acoustic trauma that the Board concludes is at least as likely as not a causative  factor in his hearing loss, the assertion that his tinnitus is also related to such trauma is a reasonable conclusion. Given the fact that the Veteran is now service-connected for partial hearing loss, in conjunction with the provisions from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his active duty service.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


